*307
ORDER

PER CURIAM.
AND NOW, this 12th day of February 2014 the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner, is:
Did the Commonwealth Court err by concluding that 40 P.S. § 1303.712(d) requires the Commission to “spend down” any balance in the MCARE Fund in calculating annual provider assessments when the Court’s opinion disregards the plain language and purpose of the statute, disregards accepted statutory construction principles and conflicts with the court’s decision in Meier v. Maleski, 670 A.2d 755 (Pa. Cmwlth.1996), aff'd without op., 549 Pa. 171, 700 A.2d 1262 (1997)?